DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Isserow in view of Connolly (US 2012/0190956).
Regarding claims 1 and 17, Isserow teaches a method comprising: electrically connecting an encapsulated power and control module to electrodes and at least one temperature sensor of a flexible and customized Integrated Surface Stimulation Device (ISSD) patch (e.g. ¶¶ 19-21, 82, etc.); applying the customized ISSD patch over or proximate to a wound, wherein the at least one temperature sensor is configured to measure at least one wound temperature associated with the wound (e.g. ¶¶ 2, 21, 105, etc.); establishing remote communication between a remote control module and the encapsulated power and control module (e.g. ¶¶ 21, 105, etc.); using the encapsulated power and control module to control delivery of electrical stimulation to the wound location by the electrodes of the customized ISSD patch (e.g. ¶¶ 100-105); receiving, through the remote control module, a first output indicative of the at least one wound temperature and using the remote control module to determine an infection status of the wound and a healing status of the wound based at least in part upon the first output (e.g. ¶¶ 6, 20, 90, etc.).  The patch of Isserow delivers the customized electrical stimulation in accordance with the profile as determined (e.g. ¶¶ 100-105). It is noted that the profile is adjusted in real time based on the real-time measured parameter values.  Isserow fails to expressly disclose at least a portion of the electrodes of the customized ISSD patch are configured to measure at least one wound impedance value associated with the wound location.  In the same field of endeavor, Bergelin discloses the use of electrodes for measuring the wound impedance value of the injury in order to determine the status of the wound (e.g. ¶¶ 23, 59, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a similar impedance measuring electrode as taught by Bergelin into the device of Isserow, in order to yield the predictable results of providing an additional parameter to use in effectively assessing the recovery of a wound.
Regarding claim 2, the examiner notes that the combination of the two reference above obviates the receipt of first and second outputs as claimed.
Regarding claim 3, the examiner notes Isserow employs a plurality of rechargeable batteries which would inherently provide a battery life indication and life remaining in order to recharge effectively.
Regarding claims 6-12, the examiner notes the combination of Isserow and Bergelin as referenced above obviate the determination of would infection/healing based on both temperature and impedance values as is well known and recognized in the art.
Regarding claim 13, it is noted that the power and control module is completely encapsulated in order to protect the device and make it biologically compatible for use.
Regarding claim 14, Isserow indicates that the device is disposable (e.g. ¶¶ 53).
Regarding claims 15-16, Isserow discloses the user of electrical interconnects which conduct current as a conductive layer to the appropriate elements (e.g. ¶¶ 18, 100, etc.).
Regarding claims 18-21, Isserow fails to expressly disclose that the wound is an ischemic wound; however, Bergelin describes the similar application of an electrode arrangement over ischemic regions of the skin in order to treat ulcers, etc. (e.g. ¶¶ 69).  It would have been an obvious choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar treatment as taught by Bergelin into the device of Isserow in order to yield the predictable results of providing relief to patients suffering from ulcers or other ischemic wounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792